DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the flap 260 of check valve seal 242 functions as a one-way flow regulator, and does not form a seal in a fluid tight manner between the disk shaped seal body and the barrel. This argument is not convincing.  Chattaraj explicitly discloses that “the check valve seal 242 includes a flap 260 that forms the interference fluid seal with the interior wall 226” (col. 8, lines 30-31).  Therefore, the check valve seal 242 is a disk-shaped seal body having a circumferential edge in close contact with the inner surface of the barrel in a fluid tight manner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chattaraj et al (US 9,199,043).
Regarding claim 1, Chattaraj discloses and injector comprising a cylindrical barrel 202 (col. 6, lines 60-61, 67; fig. 4), a movable body 204 housed in the barrel (col. 7, line 1; fig. 4), and a plunger 160 coming into separable contact with the movable body (col. 6, lines 59-63: syringe 200 in fig. 4 can be used with device of figs. 2 and 3 which includes plunger 160 coming into separable contact with the movable body – col. 6, lines 51-54), the movable body includes a main body having an outer diameter smaller than an inner diameter of the barrel (see fig. 4 annotated below), a disk-shaped seal body 242 disposed on the main body and including an outer circumferential end 260 brought into close contact with an inner circumferential surface of the barrel in a fluid tight manner (col. 8, lines 30-31; fig. 4), and at least one projecting portion projecting from the main body toward the inner circumferential surface of the barrel (see fig. 4 annotated below), and wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body (the diameter of the projecting portion is smaller than the diameter of the seal body which results in this feature; see fig. 4 annotated below), 

    PNG
    media_image1.png
    534
    1099
    media_image1.png
    Greyscale

wherein the plunger includes a planar-shaped contact surface at a front end thereof, and the movable body includes a planar-shaped rear end surface coming into contact with the contact surface of the plunger (see exploded fig. 3 annotated below), wherein the plunger includes a guide pin projecting from the contact surface, and the movable plunger includes in the rear end surface a guide hole 254 receiving the guide pin (see exploded fig. 3 annotated below), and wherein an outer diameter of the guide pin is smaller than an inner diameter of the guide hole so that the guide pin enters and exits from the guide hole of the movable body housed in the barrel (see exploded fig. 3 annotated below).

    PNG
    media_image2.png
    413
    970
    media_image2.png
    Greyscale

Regarding claim 2, Chattaraj discloses that the projecting portion is a flange (see fig. 4 above), and wherein an outer diameter of the flange is smaller than the outer diameter of the seal body (fig. 4: the outer diameter of the seal body 242 contacts the inner surface of the barrel, while the outer diameter of the flange does not).
Regarding claim 3, Chattaraj discloses that the outer diameter of the flange is smaller than the inner diameter of the barrel (fig. 4: the flange does not contact the inner surface of the barrel).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj.
Claim 4 calls for the distance between the seal body and the flange to be larger than the outer diameter of the seal body.  Chattaraj teaches multiple flanges on the length of the movable body, but fails to disclose this relationship.  However, it would have been a matter of obvious design choice to form the movable body such that the proximal-most flange is spaced a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783